Matter of Garrido v Pascal (2019 NY Slip Op 00680)





Matter of Garrido v Pascal


2019 NY Slip Op 00680


Decided on January 31, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2019

Richter, J.P., Manzanet-Daniels, Tom, Kahn, Singh, JJ.


8275 101891/16

[*1]In re Victor Garrido, Petitioner-Appellant,
vWoody Pascal, etc., Respondent-Respondent.


Victor Garrido, appellant pro se.
Mark F. Palomino, New York (Robert Ambaras of counsel), for respondent.

Judgment (denominated decision and order), Supreme Court, New York County (Debra A. James, J.), entered October 6, 2017, inter alia, denying petitioner tenant's petition to annul an opinion and order of respondent, dated September 21, 2016, which granted the owner's petition for administrative review (PAR) and reversed a determination that the subject apartment is entitled to rent-controlled status, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondent's finding that the subject apartment is entitled to rent-stabilized status had a rational basis and was not arbitrary and capricious (see Matter of Gilman v New York State Div. of Hous. & Community Renewal , 99 NY2d 144, 149 [2002]). Respondent properly relied on a final 2006 ruling determining the subject apartment's regulatory status, which found that petitioner had failed to provide the requisite proof that he
occupied the apartment as tenant of record prior to July 1, 1971. That ruling is supported by the documentary evidence presented in the PAR proceeding and to the article 78 court.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2019
DEPUTY CLERK